Title: To James Madison from Francis Smith, 4 February 1812 (Abstract)
From: Smith, Francis
To: Madison, James


4 February 1812, Milledgeville, Georgia. Forwards at the request of the officers of the Baldwin County Regiment an address “which was this day unanimously agreed to by the Officers of Said Regiment.” Expresses his wish that “the gathering Storm that has so long threatened our beloved Country may yet be disipated on honorable terms.”
 
[Enclosure]
Sir,
Prompted by a Strong desire of Joining with Our fellow Citizens and Soldiers to support the Cause of our Country threatened by Wars impending Storms we take the liberty of offering Our Services as officers commanding the Militia of Baldwin County. We have been and Still are advocates for Peace and Nutrality but at this alarming Crisis when Our liberties are infringed Our Nutral rights invaded and our Citizens insulted on Our Own Coasts the rights and dignity of the Nation must be enforced by the energetic efforts of the People. When peace can only be purchased at the expence of liberty it ceases to be a blessing and War is the Only Alternative. The remoteness of Our Regiment from the Metropolis of the United States quenches not that Patriotic flame which Animated the bosoms of our Ancesters; and which we trust will Continue to warm the breasts of their posterity. We are Sir disposed to meet the events of War with the energy of freemen who tho loving peace and domestic repose would not however rest in dull insensibility where their Countrys danger Claims their services. Ever obedient to the calls of our Country, and anxious to support the rights and priveleges of a republican nation We should look upon War should it Come withe that firmness and those Sentiments which become Men who are free and determind to remain so or die in the cause of liberty. Our Swords shall be drawn from their Scabbards and shall not return unavenged. Our Wish Sir is to act in the defence of Our Country whether in this corner of the Union or Wherever we are bid to march either towards the regions of Canada or to the Shores of the Ocean every where glorying in the thought of devoting our hearts and Arms to the Support of what we hold dearer than Our lives National Character and Independ[e]n[c]e.

Signd. by Order of the board of Officers
J. C. Watson Clk
